IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs February 20, 2001

                    STATE OF TENNESSEE v. JAMES R. BRITT

                       Appeal from the Circuit Court for Bledsoe County
                              No. 10540A    Buddy Perry, Judge



                                  No. E2000-02259-CCA-R3-CD
                                         April 10, 2001

The petitioner, James R. Britt, seeks correction of an alleged illegal sentence. He claims that he is
serving an illegal and void sentence because he was sentenced as a Range III offender, even though
he qualified for no more than Range I classification. Because we agree with the lower court that the
petitioner’s sentence is not illegal or void, we affirm the lower court’s order dismissing the petition.

                 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
JOHN EVERETT WILLIAMS, JJ., joined.

James Robert Britt, Pro Se.

Paul G. Summers, Attorney General & Reporter; Mark A. Fulks, Assistant Attorney General; James
Michael Taylor, District Attorney General, for the Appellee, State of Tennessee.

                                              OPINION

               The petitioner, James R. Britt, is presently serving an effective 45-year sentence for
the 1991 second degree murder and especially aggravated robbery of Luther Dodson in Bledsoe
County. In a three-count indictment, Britt was originally charged with premeditated murder, felony
murder and especially aggravated robbery. Pursuant to plea agreement, the premeditated murder
count was dismissed, the felony murder count was reduced to second degree murder with a sentence
of 45 years at Range III, and a concurrent, 20-year sentence was agreed upon for the especially
aggravated robbery count. The petitioner was provided the effective assistance of counsel and
entered a knowing and voluntary guilty plea. State v. James Britt, No. 03C01-9708-CC-00349
(Tenn. Crim. App., Knoxville, May 18, 1998). In this action, Britt contends that his 45-year, Range
III sentence for second degree murder is illegal and void because he qualified for no more than
Range I sentencing. He also raises various complaints which are not cognizable in this proceeding.
We disagree that the sentence imposed is illegal and void and therefore affirm the judgment of the
trial court.
                 The petitioner initiated the proceedings below by filing a “Petition to Correct an
Illegal and Void Sentence.” Although not styled as such, we consider his petition as one for issuance
of the writ of habeas corpus. See Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000); William
Boyd v. State, No. E1999-02179-CCA-R3-PC, slip op. at 3 (Tenn. Crim. App., Knoxville, Nov. 6,
2000) (a prisoner complaining of an “illegal” sentence is well-advised to present their claims in a
petition for the writ of habeas corpus).

                The petitioner’s primary complaint is that he was a Range I offender but was given
a Range III sentence. Our supreme court has approved sentences derived from plea-bargain
agreements whereby a petitioner agrees to accept a sentence which is based upon a higher Range
classification than the petitioner would otherwise be qualified to receive, provided the sentence is
within the overall statutory limits on punishment for the crime. See State v. Mahler, 735 S.W.2d 226
(Tenn. 1987); see also McConnell v. State, 12 S.W.3d 795, 798 (Tenn. 2000) (elements of "offender
classification and release eligibility" are proper issues for plea-bargaining and "still are properly
characterized as non-jurisdictional"). So long as a defendant's acceptance of such agreement is
knowing and voluntary, the courts will uphold the agreement. See Hicks v. State, 945 S.W.2d 706,
709 (Tenn. 1997). The defendant is said to have waived any objection to the irregularity as to
offender classification or release eligibility by his knowing and voluntary guilty plea. See id.

               Petitioner Britt accepted a Range III classification and sentence as part of a plea
agreement whereby one count was dismissed and one count was reduced. He did so knowingly and
voluntarily. See William Britt, slip op. at 2. The sentence is neither illegal nor void.

                The petitioner also raises various complaints which are not proper bases for habeas
corpus relief. He claims the state failed to give notice of intent to seek enhanced punishment, that
he was never advised of appellate rights, and that the court failed to enter written findings of fact and
conclusions of law relative to its sentencing determination. Even if taken as true, none of these
allegations would result in an illegal or void sentence.1 As such, they are not amenable to review
at this juncture.

                   We affirm the lower court’s dismissal of the petition.



                                                                    ___________________________________
                                                                    JAMES CURWOOD WITT, JR., JUDGE




       1
           It bears noting that the petitione r has had p ost-convictio n review of his c ase. See gen erally William Britt.

                                                             -2-